Citation Nr: 1501675	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  08-20 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a compensable rating for hallux valgus, right foot, status post surgery.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from October 1970 to September 1991.  This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from an August 2007 rating decision of the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO), which (in pertinent part) denied a compensable rating for hallux valgus, right foot, status post surgery.  In May 2011, a hearing was held before a Decision Review Officer (DRO) at the RO, and a transcript of the hearing is associated with the record.  In an October 2013 decision, the Board denied a compensable rating for hallux valgus, right foot, status post surgery.  The Veteran appealed that decision to the Court.  In September 2014, the Court issued an order that vacated the October 2013 Board decision with respect to the denial of a compensable rating for hallux valgus, right foot, status post surgery, and remanded that matter for readjudication consistent with the instructions outlined in a September 2014 Joint Motion for Remand (Joint Motion) by the parties.

In response to VA's October 2014 notice letter following the Joint Motion, the Veteran checked the box indicating that he wanted the case to be remanded back to the Agency of Original Jurisdiction (AOJ) for review of additional evidence.  However, underneath this check box, he handwrote the following: "No additional documents[,] work as is."  The Board notes that the Veteran has not submitted any additional evidence since the date of the Joint Motion.  (The appellant's brief, authored and submitted by his representative in October 2014, does not contain any additional evidence.)  Therefore, the Board has determined that a remand to the AOJ is not necessary.

In its October 2013 decision, the Board also granted a separate 10 percent rating for left hallux valgus surgical scar, and denied the following: (1) a rating in excess of 20 percent for herniated nucleus pulposis L4-5 and degenerative disc disease L5-S1 prior to May 19, 2011 and 40 percent from that date; (2) a rating in excess of 10 percent for left knee post-traumatic arthritis prior to May 19, 2011 and 20 percent from that date; (3) a rating in excess of 10 percent for hallux valgus, left foot, status post surgery; (4) a compensable rating for sinusitis prior to May 19, 2011 and a rating in excess of 10 percent from that date; and (5) a compensable rating for tinea pedis and tinea corporis prior to May 19, 2011 and a rating in excess of 60 percent from that date.  Because a final Board decision was rendered with regard to these issues (and the Veteran did not appeal these issues to the Court), they are no longer a part of the current appeal.


FINDING OF FACT

The Veteran's right foot hallux valgus disability is manifested by pain which has been shown to cause mild to moderate functional impairment; such disability is not productive of symptomatology that is more than moderate in severity.


CONCLUSION OF LAW

A rating of 10 percent (but no higher) for hallux valgus, right foot, status post surgery, is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Codes 5280, 5284 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  An April 2006 letter explained the evidence necessary to substantiate the increased rating claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing, and informed him of disability rating and effective date criteria (i.e., the generic notice required in claims for increase).  He has had ample opportunity to respond and supplement the record, and has not alleged prejudice from a notice defect; see Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Veteran's pertinent treatment records have been secured.  The AOJ arranged for pertinent VA examinations in July 2006, May 2011, and August 2011.  The Board finds that the reports of these VA examinations contain sufficient clinical findings and discussion of the history and features (and related functional impairment) of the disability at issue to constitute probative medical evidence adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not alleged any worsening of his right foot hallux valgus disability since the time of the August 2011 VA examination, and therefore a contemporaneous examination is not necessary.

By considering the applicability of 38 C.F.R. § 4.59 to the Veteran's increased rating claim in the Analysis section below, the Board has implemented the instructions outlined in the September 2014 Joint Motion.

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Veteran's hallux valgus, right foot, status post surgery, has been rated under Code 5280 (for hallux valgus, unilateral), which sets forth the following criteria.  A 10 percent rating is warranted for severe unilateral hallux valgus, if equivalent to amputation of the great toe.  A 10 percent rating is also warranted for unilateral hallux valgus that has been operated with resection of the metatarsal head.  38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Code 5280.

In addition, Code 5284 provides that a 10 percent rating is warranted for other foot injuries that are moderate; a 20 percent rating is warranted for other foot injuries that are moderately severe; a 30 percent rating is warranted for other foot injuries that are severe; and a 40 percent rating is warranted for other foot injuries with actual loss of use of the foot.  38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Code 5284.

When evaluating musculoskeletal system disabilities, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are to be considered.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  38 C.F.R. § 4.40 provides for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  Pain, in and of itself, that does not result in additional functional loss does not warrant a higher rating; the Court has held that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  A finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  38 C.F.R. § 4.45 provides for consideration of functional loss due to factors such as weakened movement, excess fatigability, and incoordination.  38 C.F.R. § 4.59 provides that it is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  While 38 C.F.R. § 4.59 refers specifically to arthritis, the Court has held that such regulation is not limited to cases involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1, 4 (2011).

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

The Veteran filed the instant claim for an increased rating for his right foot hallux valgus disability in March 2006.  Therefore, for purposes of this appeal, the evaluation period for the disability begins in March 2005 (i.e., one year prior to the date of claim).

At the outset, the Board notes that, in addition to hallux valgus, right foot, status post surgery, the Veteran is separately service-connected at 10 percent for degenerative arthritis, first metatarsophalangeal (MTP) joint, bilateral, which is not at issue in the current appeal.

On VA foot examination in July 2006, the Veteran reported having a bunionectomy of the right foot in February 1996, and that off and on, his right big toe ached.  He reported that he had screws in his right big toe and that it hurt to walk sometimes.  Otherwise, he denied any history of swelling or any other symptoms in the right foot.  It was noted that he walked with an antalgic gait favoring the left foot due to having had surgery on the left foot for a hallux valgus deformity in April 2006.  Examination revealed an old well-healed, nontender scar of the right great toe from the previous bunionectomy.  The examiner commented that there was not much tenderness noted over the right great toe, and no other deformities were noted.  The Veteran was able to wiggle the toes of his right foot.  Contemporaneous x-rays of the right foot taken on that same date in July 2006 revealed surgical changes of the right first metatarsal with a pin in place.  The examiner noted that functional loss due to pain was minimal.  The examiner also noted that joint function was additionally limited by pain, fatigue, and weakness secondary to repetitive use and flare-ups, and that such functional loss was estimated as mild.

At his May 2011 DRO hearing, the Veteran testified that his left foot was the one that was giving him the most problems.  He went on to describe that his feet caused him to be in a lot of pain, and that when he experienced swelling, he could not walk due to the pain; however, he did not specify which of these effects, if any, were solely the result of his service-connected right foot hallux valgus disability.  [The Veteran is separately service-connected at 10 percent for a left foot hallux valgus disability which is not at issue in the current appeal.]

On VA foot examination later in May 2011, the Veteran reported flare-ups of right foot joint disease with a usual frequency of one to three times a month for a usual duration of one to two weeks.  He reported that walking brought on the symptoms and rest alleviated the symptoms.  The effects of flare-ups on limitation of motion or other functional impairment was noted to be 40 percent.  He reported that he was able to stand for 15-30 minutes and able to walk one-quarter of a mile.  It was noted that he needed corrective shoes and full-sole orthotic inserts for bunion pain, with fair efficacy.  It was noted that x-rays of the right foot taken in April 2009 revealed moderate hallux rigidus with small exostosis of the medial first metatarsal head, and a status post healed osteotomy with a pin fixation of the right first metatarsal neck.  The examiner summarized the effects of all of the disabilities diagnosed on examination (which, in addition to the status post healed osteotomy with a pin fixation of the right first metatarsal neck, also included severe pes planus, moderate degenerative joint disease involving the first MTP joint on the left, and status post arthroplasty of the proximal interphalangeal (PIP) joint of the right fifth toe), with bunion pain, as having significant occupational effects (i.e., problems with lifting and carrying, weakness or fatigue, pain, and increased absenteeism) and effects on daily activities that were moderate (for bathing, dressing, toileting, grooming, and driving) and preventative (for chores, shopping, exercise, sports, recreation, and traveling).  However, the examiner did not specify which of these effects, if any, were solely the result of the Veteran's service-connected right foot hallux valgus disability.  [The Board notes that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disability (pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009)) has not been raised by this May 2011 examination report, because such report noted that the Veteran was currently working full-time as a clerk.]

On VA foot examination in August 2011, the Veteran reported that his right foot symptoms consisted of pain (while standing and walking) of the entire foot area; however, his symptoms did not include swelling, heat, redness, stiffness, fatigability, weakness, lack of endurance, or any other symptoms.  It was noted that he did not have flare-ups of foot joint disease.  He reported that he was able to stand for 45-60 minutes and able to walk one-quarter of a mile.  It was noted that he needed corrective shoes, but only for heloma molle (soft corns), with good efficacy.  Examination revealed a well-healed longitudinal surgical scar (superficial, nonadherent) over the dorsal first toe of the right foot, status post bunionectomy, as well as tenderness between the fourth and fifth toe areas corresponding to heloma molle.  Examination revealed no evidence of painful motion, swelling, instability, weakness, or abnormal weight-bearing.  The right hallux had 5 degrees of angulation, and dorsiflexion was from 0 to 30 degrees, with no pain or stiffness.  His gait was noted to be antalgic.  The examiner summarized the effects of all of the disabilities diagnosed on examination (which, in addition to the right hallux valgus status post bunionectomy, also included heloma molle of the bilateral intertriginous fourth and fifth toe spaces, bilateral pes planus, and left hallux valgus status post bunionectomy), with right foot pain, as having significant occupational effects (i.e., pain) and effects on daily activities that were mild (for exercise and recreation) and moderate (for sports).  However, the examiner did not specify which of these effects, if any, were solely the result of the Veteran's service-connected right foot hallux valgus disability.  [The Board notes that a claim for a TDIU due to service-connected disability (pursuant to Rice v. Shinseki) has not been raised by this August 2011 examination report, because such report noted that the Veteran was currently working full-time as an administrative assistant.]

The medical evidence of record documents that the Veteran's 1996 right foot hallux valgus operation did not include resection of the metatarsal head.  In addition, throughout the current evaluation period, the Veteran's right foot hallux valgus disability has never been evaluated as severe, nor have the symptoms been equivalent to amputation of the great toe.  However, throughout the current evaluation period, the evidence shows that his right foot hallux valgus disability has been manifested by pain which has been shown to cause mild to moderate functional impairment.  Specifically, the July 2006 VA examination noted "minimal" and "mild" functional loss of the affected right foot joint due to pain; the May 2011 VA examination noted a 40 percent effect of flare-ups on limitation of motion or other functional impairment (which the Board estimates to be a moderate degree of impairment); and the August 2011 VA examination noted pain but with no flare-ups, painful motion, or other functional effects.  [The Board reiterates that the effects on occupational and daily activities noted by the May 2011 and August 2011 VA examiners were the result of all of the diagnosed disabilities combined, and neither examiner specified which of these effects, if any, were solely the result of the Veteran's service-connected right foot hallux valgus disability.]  This evidence also demonstrates that the Veteran's right foot hallux valgus disability has not been productive of symptomatology that is more than moderate in severity at any time during the current evaluation period.

Therefore, in light of 38 C.F.R. § 4.59 (providing that actually painful joints, due to healed injury, should be entitled to at least the minimum compensable rating for the joint), the Burton v. Shinseki case (noting that 38 C.F.R. § 4.59 is not limited to cases involving arthritis), and the instructions outlined in the Joint Motion (asking the Board to specifically consider the applicability of 38 C.F.R. § 4.59 when determining whether to assign a compensable rating for the disability at issue), the Board accordingly finds that a 10 percent rating (but no higher) for hallux valgus, right foot, status post surgery, is warranted throughout the evaluation period.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

[The Veteran's right foot hallux valgus disability does not contemplate flatfoot (pes planus), weak foot, claw foot (pes cavus), metarsalgia, hammer toe, or malunion or nonunion of the tarsal or metatarsal bones, or any of the other specific foot conditions listed in 38 C.F.R. § 4.71a.  Therefore, the Codes pertaining to these conditions are not for application.  Regarding the hallux rigidus shown on x-rays of the right foot in April 2009, the Board notes that such condition was noted to be moderate, and therefore Code 5281 is not for application (as such Code pertains only to severe hallux rigidus).  Regarding the right toe surgical scar described on VA examinations, the Board notes that such scar does not meet any of the criteria outlined in Codes 7800 through 7805, and therefore such Codes are not for application.]

Consideration has been given regarding whether the schedular evaluation is inadequate, requiring referral of the claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, a determination must be made as to whether the schedular criteria reasonably describe a Veteran's disability level and symptomatology.  If the schedular rating criteria reasonably describe a Veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  If the schedular rating criteria do not reasonably describe a Veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization is found, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating.

Here, while the Veteran has now been assigned the maximum schedular rating (10 percent) under Code 5280, the schedular criteria under Code 5284 provide for ratings in excess of that assigned for greater degrees of foot disability, but such greater degrees of foot disability are not shown.  The diagnostic criteria encompass all symptoms (e.g., pain with walking) and related functional impairment (shown to be mild to moderate in severity) of the disability shown and therefore are not inadequate, and referral of this matter for consideration of an extraschedular rating is not warranted.


ORDER

An increased (10 percent) rating for hallux valgus, right foot, status post surgery, is granted, subject to the regulations governing payment of monetary awards; a rating in excess of 10 percent for hallux valgus, right foot, status post surgery, is denied.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeal


Department of Veterans Affairs


